OPINION — AG — ** SCHOOL — MILITARY LEAVE — EMPLOYMENT ** THE PERSON WHO WAS " ORDERED AND CALLED TO SERVICE " IN THE ARMY AS RESERVE OFFICER WHILE UNDER CONTRACT AS SUPERINTENDENT OF SCHOOLS OF SAID SCHOOL DISTRICT IS " ENTITLED TO CLAIM SUCH EMPLOYMENT UPON HIS RETURN FROM SERVICE " AND IT IS THE DUTY OF THE SCHOOL BOARD TO " GIVE HIM BACK THE POSITION, IN CASE HE RETURNS AND CLAIMS THE SAME AS PROVIDED IN 51 Ohio St. 25.5 [51-25.5] . (MILITARY SERVICE, DRAFT, CONTRACT) CITE: 51 Ohio St. 25.5 [51-25.5], OPINION NO. SEPTEMBER 28, 1951 — BAIRD (J. H. JOHNSON)